Citation Nr: 1739841	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-29 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for headaches.

2. Entitlement to service connection for loss of smell in the right nostril.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1970 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This case was last before the Board in June 2015, when it was remanded for additional development.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  The Veteran's service-connected tension headaches more nearly approximate characteristic prostrating attacks occurring on average once a month over the last several months.

2.  The Veteran's loss of smell is not related to or attributable to his military service.

3.  The Veteran does not meet the schedular criteria for an award of a TDIU and the evidence does not demonstrate that his service-connected disability precludes him from obtaining or maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A compensable rating for the Veteran's headaches of 30 percent disabling is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).

2.  The criteria for entitlement to service connection for loss of smell have not been met.  38 U.S.C.A. §§ 1101, 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the claims at issue herein, the RO's August 2011 letter advised the Veteran of the necessary information and evidence to substantiate service connection for the claimed disabilities.  Additionally, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, his identified VA and private treatment records, and his records from the Social Security Administration (SSA).  Additionally, the RO sent the required assistance letter, with the appropriate form for the Veteran's TDIU claim, in a March 2016 letter.  There is no indication in the record that additional evidence, relevant to the claims being decided herein, is available and is not part of the record.  The Veteran was provided a VA examination pursuant to his claims in November 2011.  Furthermore, the Veteran was scheduled for an additional examination in October 2016 to evaluate the severity of his headaches, which he failed to attend.

Claim for Initial Compensable Rating for Headaches

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4; 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Court has directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the entire rating period on appeal, the tension headache disability has been rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

In June 2016 the RO scheduled the Veteran for an examination pursuant to the Board's remand.  The Veteran did not attend this examination.  The RO noted that the Veteran had a new address and scheduled another examination for October 2016 and sent the notice to the new address.  The Veteran failed to report to this examination and has given no good cause for his failure to attend the scheduled examination

Regulations provide that when a claimant fails to report for an examination without good cause scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Where the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit previously disallowed, or a claim for increase, the claim shall be denied.  The Veteran's claim for increased headache disability arises from his disagreement of the evaluation initially assigned.  Thus, if the Board finds that the appellant failed to report for examination without good cause, the claim for an increase for an initial disability rating for headaches shall be rated on the evidence of record.  38 C.F.R. § 3.655 (2017).

After a review of all the evidence of record, both lay and medical, the Board finds that for the entire initial rating period on appeal, the service-connected headaches manifested as characteristic prostrating attacks occurring on an average of once a month over the last several months.

In a July 2011 medical treatment note, the examiner noted under the heading "neurology" that treatment was not needed for the Veteran's migraines.

In a November 2011 VA examination, the diagnosis was tension headaches.  

At that examination the examiner recorded the Veteran's description of his headaches as the top of his head and temples hurt, and his eyes cannot tolerate light.  He said he tries to go to sleep, and the pressure feels like it's going to explode at times.  He described his pain as a level 10/10.  He said he experienced headaches on average of two times a month and they last for one day.  The examiner noted that the Veteran was not receiving any treatment for his headaches.  The examiner also recorded that during a headache flare-up, the Veteran goes to bed and tries to sleep and hope it stops.  When the examiner questioned the Veteran about the history of his headaches, the Veteran stated that he had to resign from work in 1978 and when the migraine starts he has td to stop all activity due to the pain, the light hurting his eyes, and the throbbing in his head.  The Veteran also stated that his headaches have been continuous since service; his service treatment records contain several treatment notes for headaches.

The Board finds the Veteran's lay statements competent and credible, and therefore, probative.  The Board affords them great weight in determining the severity and frequency of the Veteran's headaches.  Moreover, in the medical nexus opinion of record, the examiner concludes that in light of the Veteran's history of headaches and his statement that they persisted chronically, the Veteran's statements are likely to be true.

Accordingly, the Board finds that an initial compensable rating of 30 percent for characteristic prostrating attacks occurring on average once a month over the last several months is warranted.

Claim for Service Connection for Loss of Smell in Right Nostril

The Veteran asserts that his loss of smell in his right nostril is a result from a fall he had while on active duty.  The Veteran stated that he was walking up a hill with his unit in the dark and fell.  A stick jammed "up his right nostril and from that day to this I have not been able to smell from my right nostril." 

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a medical disability, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At a VA examination in November 2011, the Veteran was diagnosed with loss of smell bilaterally.  The examiner noted that there was an "abnormality of the cranial nerve(s) I bilaterally, as evidenced by neuritis.  The abnormal findings are decreased sense of smell."

The service treatment record of January 1971 notes that the Veteran was seen at the Battalion Aid Station.  The notation includes this description of his injury:  patient was walking up the side of hill in the dark with unit when he tripped over a small bush, and fell.  Upon falling a stick jammed up into the right nostril.  A physical examination was negative for injuries.  The Veteran was returned to his unit. 

The remainder of the Veteran's service treatment record, to include his separation physical, is silent as to any loss of smell or any right nostril notations.

The VA examiner was asked to render an opinion as to whether the Veteran's loss of smell was related to the in-service incident described above.  The examiner concluded that the "mechanism of the injury to the right nostril would not produce a loss of smell to either nostril."

As the medical opinion noted, the Veteran's loss of smell is due to a neurological condition, while the Veteran's in-service injury was a physical injury.  Although the Veteran stated that he has experienced a loss of smell in his right nostril ever since the in-service injury, the Board finds that the Veteran, while competent to report continuous symptoms, is not competent to offer nexus opinions.  A nexus between a neurological condition, such as loss of smell, and any in-service incident is not capable of lay observation, and requires medical training, expertise, or credentials, which the Veteran does not possess.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  

As the preponderance of the evidence is against a nexus between the Veteran's loss of smell in his right nostril and his military service, the veteran does not meet the criteria for service connection.  Accordingly, service connection for loss of smell in the right nostril is not warranted, and the claim must be denied.  38 U.S.C.A. § 5107B; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Claim for Total Disability Based on Individual Unemployability

The issue of a TDIU was raised as a result of the Veteran's statement that he resigned from work in 1978 due to his headaches.  When this case was last before the Board, the Board remanded for additional evidentiary development regarding a claim for TDIU.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability. Id.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  The word "substantially" suggests intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

The central inquiry in a claim for TDIU is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

After the review of this evidence, the Board finds that TDIU is not warranted.  The Board observes that the Veteran has not met the schedular criteria for the assignment of a TDIU.  The Veteran now has a 30 percent disability rating for his service-connected headaches, effective July 27, 2011, which is below the schedular threshold for a TDIU. 

As noted above, the central issue for TDIU is whether the Veteran's service-connected disability, alone, is sufficiently severe to produce unemployability.  In this case, the Veteran's nonservice-connected disabilities of the residuals of cerebrovascular accidents (strokes), hypertension, and diabetes mellitus were the disabilities upon which the Social Security Administration found the Veteran unable to pursue or maintain substantially gainful employment. 

Although the Veteran stated that he resigned from work in 1978 due to his headaches, the evidence of record shows that the Veteran worked until July 13, 2010.  When evaluated in conjunction with his claim for social security disability, the Veteran gave his history as two strokes and did not mention headaches.  Furthermore, when asked to submit a VA Form 21-8940 in support of a claim for TDIU, the Veteran failed to do so.  

Based on the foregoing, the preponderance of the evidence is against a finding that the Veteran's service-connected disability precludes him from obtaining or following substantially gainful employment.  As the preponderance of the evidence is against the claim for a TDIU, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial 30 percent rating for headaches, is granted.

Entitlement to service connection for loss of smell in the right nostril is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


